DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 8 are amended.
Claims 1-8, 10-18 and 20-22 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant’s arguments have been considered but they are not persuasive.  However, the Examiner welcomes any suggestion(s) Applicants may have on moving prosecution forward.  The Examiner’s contact information is in the Conclusion of this office action.

Applicant argues:
The combination of Johnson, Yamane, Larson, Ganesh, and Raz does not render claim 1 obvious because the combination does not teach or suggest "determining, whether the
participant is willing to commit the transaction based on the participant ... locking the at least one resource, the locking including protecting the at least one resource from being accessed by at least one other transaction until the transaction is complete," as now recited in claim 1.  Regarding "identifying whether the at least one resource is able to be locked," as previously recited in the limitation, the Action appears to rely on Col. 5 lines 22-27 of Johnson, which states:

Each subordinate, when it receives a PREP ARE message, determines whether or
not it is prepared to commit the transaction. If it is, then it writes a prepare log
record and then returns a YES VOTE message to the coordinator indicating that it
is prepared to commit itself to completing the transaction ....
(Johnson, 5:22-27) (Emphasis added).

Additionally, the Action states on page 7 states "note: able to commit as able to be locked from changes because commit prevents changes ... " However, Johnson fails to teach or suggest that "commit prevents changes," as stated in the Action. Instead, Johnson states that "commit" is regarding the subordinate "commit[ting] itself to completing the transaction," with no mention of "prevent[ing] changes." Johnson, 5:27-28.

In response, the Examiner submits:
As stated by Applicant, the limitation of “identifying whether the at least one resource is able to be locked” was “previously recited”; the limitation is no longer recited in the current claims.  Applicant’s arguments regarding the limitation of “identifying whether the at least one resource is able to be locked” are, therefore, moot.


Applicant further argues:
Furthermore, Johnson does not teach or suggest "the locking including protecting the at least one resource from being accessed by at least one other transaction until the transaction is complete," as now recited in the claim. Thus, Johnson fails render amended claim 1 obvious. Furthermore, Raz, Larson, Yamane, and Ganesh fail to remedy this deficiency. Accordingly, the combination does not render claim 1 obvious.

Independent claims 8 and 13 recite features that are similar, though not identical, to those
of claim 1. Claims 2-4, 7, 10-11, 16-18, and 20-22 depend from and add features to claims 1, 8, and 13. Thus, the arguments made in favor of the patentability of claim 1 apply to claims 3-4, 7-8, 10-11, 13, 16-18 and 20-22 as well. Accordingly, Applicant respectfully requests that this rejection be withdrawn.

In response, the Examiner submits:
The limitation of "the locking including protecting the at least one resource from being accessed by at least one other transaction until the transaction is complete" is newly added.

It is not true that “Raz, Larson, Yamane, and Ganesh fail to remedy this deficiency”.

Raz does disclose locking the at least one resource, the locking including protecting the at least one resource from being accessed by at least one other transaction (Raz: at least Col. 2 Lines 22-27; “upon receipt of the "prepare" command, each processor or process participating in the transaction performs a "START" operation by first placing "write locks" on memory accessed by the transaction, writes the transaction identification number into permanent memory to ).  The write lock is placed on “memory accessed by the transaction” -- this protects the memory resource from write access by other transactions (Raz: at least Col. 2 Lines 23-24) and the locking is maintained (i.e. not released) “until the transaction is complete” (Raz: at least Col. 24 Lines 23-24; “strict two-phase locking requires that write locks issued on behalf of a transaction are not released until its end”).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 7-8, 10-11, 13, 16-18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,390,302 by Johnson et al. (“Johnson”) in view of US PGPUB 2012/0011100 by Yamane et al. (“Yamane”), and further in view of US Patent US PGPUB 2012/0102006 by Larson et al. (“Larson”), and further in view of US Patent 6,510,421 by Ganesh et al. (“Ganesh”), and further in view of US Patent 5,504,900 by Raz.

As to Claim 1, Johnson teaches a computer-implemented method for maintaining transaction logs during a two-phase commit process, the method comprising: receiving, at a transaction coordinator, a request to commit a transaction; sending, from the transaction coordinator, a prepare message to a participant (Johnson: at least Col. 5 Lines 19-25, Col 6 Lines 5-10; “for the first phase of the 2P protocol, the transaction manager or the master processor 10 (which we will term the coordinator) sends out a PREPARE message to each of the subordinate processors 11 to 13”; also, “initial transaction commitment”);
determining whether the participant is willing to commit the transaction (Johnson: at least Col. 5 Lines 22-27; “each subordinate, when it receives a PREPARE message, determines whether or not it is prepared to commit the transaction”);
receiving, at the transaction coordinator, a response to the prepare message from the participant, the response to the prepare message identifying that the Johnson: at least Col. 5 Lines 22-27, Col 6 Lines 5-10; “each subordinate, when it receives a PREPARE message, determines whether or not it is prepared to commit the transaction. If it is, then it writes a prepare log record and then returns a YES VOTE message to the coordinator indicating that it is prepared to commit itself to completing the transaction”);
based on the receiving the response to the prepare message, writing, at the transaction coordinator, a first transaction log entry to a first location (Johnson: at least Col. 5 Lines 1-5 & 38-41; “then coordinator writes a commit record in its log”; also, “log records, which have to be stored. It will be realized that records stored in memory area 34 are permanent”; also, “records in stable storage sufficient information to mark the transaction as committed, and the list of participants or subordinate processors”; vote information; note: originator information can be coordinator identifier);
sending, from the transaction coordinator, a commit message to the participant (Johnson: at least Col. 5 Lines 40-45; “the coordinator has received all the VOTE messages. Unanimity of YES VOTE messages is required for the transaction to proceed; a single NO VOTE message is enough to veto committal” and “the coordinator sends out COMMIT messages to all the subordinates”); receiving, at the transaction coordinator, a response to the commit message from Johnson: at least Col. 5 Lines 45-50; “each subordinate, on receiving the COMMIT message, enters the Committing state (to update its data records to the states in which the transaction has been performed), writes a commit record, and sends an ACK (acknowledgement) message to the coordinator”);
based on the receiving the response to the commit message, writing at the transaction coordinator a second transaction log entry to a second location, wherein a second location type and a first location type are heterogeneous (Johnson: at least Col. 5 Lines 40-45, Col. 7 Lines 29-35, Col. 8 Lines 59-67; “as the coordinator receives each ACK message, so it writes to disc a new commit record”; “ACK message from the last subordinate is received, the coordinator writes a forget record to disc”; also, “coordinator can lazy-write its log records in response to the ACK messages”; note: different location types because “disc” is not the same type as “RAM”; also, Col. 4 Lines 65-68 teaches that “area 34 which is used as a log for storing log records, and the memory 32 includes a buffer area 35 which is also used for storing log records”); and  
following the writing, preserving the transaction log entry and the second transaction log entry by moving the first transaction log entry from the first location and the second location to a third location (Johnson: at least Col. 8 Lines 25-29 & 35-38; “placing a marker in the log, searching through the log note: there are two writing steps).
Johnson does not explicitly disclose, but Yamane discloses second transaction log entry identifies a first operation, a parameter of the first operation, a first previous state of the transaction coordinator, and an originator (Yamane: at least ¶¶0095-0096; “registering the state of the transaction for each transmission source node ID”; also, “kind of state the transaction is in, in each transmission source node”; note: ack message response to commit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yamane‘s feature of second transaction log entry identifies a first operation, a parameter of the first operation, a first previous state of the transaction coordinator, and an originator (Yamane: at least ¶¶0095-0096) with Johnson’s method. 
The suggestion/motivation for doing so would have been to keep track of progress and history of transactions (Yamane: at least ¶¶0095; “a table … is stored in the data storage unit 320. In the example of FIG. ).
Johnson and Yamane do not explicitly disclose, but Larson discloses second transaction log entry identifies a first timestamp (Larson: at least Abstract, ¶¶0013, 0032; “collects commit timestamp votes from nodes participating in the transaction. A commit timestamp vote is generated at a given participating node based on the local clock of the participating node”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make to use Larson’s feature of transaction log entry identifies a first timestamp (Larson: at least Abstract, ¶¶0013, 0032) with the method disclosed by Johnson and Yamane. 
The suggestion/motivation for doing so would have been to keep track of progress of a transaction involving multiple participants and ensure synchronization between participants (Larson: at least ¶¶0013, 0032).
Johnson, Yamane and Larson do not explicitly disclose, but Ganesh discloses second transaction log entry with a transaction coordinator identifier (Ganesh: at least Col. 11 Lines 15-20; “each record corresponds to one transaction, and includes three fields: transaction id 342, commit log record 344, and coordinator id 346”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ganesh’s feature of transaction log entry with a transaction coordinator identifier (Ganesh: at least Col. 11 Lines 15-20) with the method disclosed by Johnson, Yamane and Larson. 
The suggestion/motivation for doing so would have been to perform 2-phase commit transaction (Ganesh: at least Col. 7 Lines 46-49; “… performing a two-phase commit provide advantages over the conventional approach for performing a two-phase commit”).
Johnson does disclose determining whether the participant is willing to commit the transaction (Johnson: at least Col. 5 Lines 22-27; “determines whether or not it is prepared to commit the transaction”; note: see above).
Johnson, Yamane, Larson and Ganesh do not explicitly disclose, but Raz discloses that the determining of whether the participant is willing to commit the transaction is based on the participant querying the availability of at least one resource corresponding to the transaction (Raz: at least Col. 2 Lines 42-46; “each transaction identification number to determine whether the participant has prepared for the transaction, and if it has, it performs its part of the transaction, and then performs a “COMMIT” operation”) and locking the at least one resource, the locking including protecting the at least one resource from being accessed by at least one other transaction (Raz: at least Col. 2 Lines 22-27; “upon receipt of the "prepare" command, each processor or process participating in the transaction performs a "START" operation by first placing "write locks" on memory accessed by the transaction, writes the transaction identification number into permanent memory to remember that it is prepared for the transaction, and then sends an acknowledgement back to the coordinator processor”) until the transaction is complete (Raz: at least Col. 24 Lines 23-24; “strict two-phase locking requires that write locks issued on behalf of a transaction are not released until its end”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Raz’s features of determining of whether the participant is willing to commit the transaction that is based on the participant querying the availability of at least one resource corresponding to the transaction (Raz: at least Col. 2 Lines 42-46) and locking the at least one resource, the locking including protecting the at least one resource from being accessed by at least one other transaction (Raz: at least Col. 2 Lines 22-27) until the transaction is complete (Raz: at least Col. 24 Lines 23-24) with the method disclosed by Johnson, Yamane, Larson and Ganesh. 
The suggestion/motivation for doing so would have been to complete a commit operation of the well-known “two-phase commit protocol” disclosed in Johnson, Yamane, Larson and Ganesh (Raz: at least Col. 2 Lines 50-53; “… receives acknowledgements from all of the participants” and “erases the list of participants from permanent memory, and the transaction is finished”).
Claim 8 (a computer-readable medium claim) corresponds in scope to Claim 1, and is similarly rejected.
Claim 13 (a system claim) corresponds in scope to Claim 1, and is similarly rejected.

As to Claim 20, Johnson, Yamane, Larson, Ganesh, and Raz teach the system of claim 13, wherein the prepare transaction log entry includes a second operation, and a parameter of the second operation, and wherein the second commit transaction log entry includes a third operation, and a parameter of the third operation (Johnson: at least Col. 5 Lines 1-5 & 38-41; “log records, which have to be stored. It will be realized that records stored in memory area 34 are permanent”; also, “… the coordinator writes a commit record in its log”; also, “records in stable storage sufficient ).
Johnson does not explicitly disclose, but Larson discloses wherein prepare transaction log entry includes a second time, second commit transaction log entry includes a third time (Larson: at least Abstract, ¶¶0013, 0032; “collects commit timestamp votes from nodes participating in the transaction. A commit timestamp vote is generated at a given participating node based on the local clock of the participating node”) in order to keep track of progress of a transaction involving multiple participants and ensure synchronization between participants (Larson: at least ¶¶0013, 0032). 

As to Claim 2, Johnson, Yamane, Larson, Ganesh, and Raz teach the method of claim 1, further comprising: receiving, at the participant, the prepare message; writing, at the participant, a second transaction log entry to a fourth location, wherein the second transaction log entry identifies a second operation, a parameter of the second operation, a second previous state, and the originator; sending, from the participant, the response to the prepare message to the transaction coordinator; receiving, at the participant, the commit message from the transaction coordinator; writing, at the participant, a third transaction log entry to a fifth location, wherein the third transaction log entry identifies a third operation, a parameter of the third operation, a third previous state, and the originator; sending, from the participant, the response to the commit message to the transaction coordinator; and moving the second transaction log entry Johnson: at least Col. 5 Lines 19-25; “… sends out a PREPARE message to each of the subordinate processors 11 to 13”; at least Col. 5 Lines 1-5 & 38-41 further disclose “log records, which have to be stored. It will be realized that records stored in memory area 34 are permanent”; also, “… the coordinator writes a commit record in its log”; also, “records in stable storage sufficient information to mark the transaction as committed, and the list of participants or subordinate processors; also, log records can therefore be stored initially in the buffer area 35, and transferred to the permanent area 34 later”).
Johnson does not explicitly disclose, but Larson discloses the second transaction log entry identifies a second timestamp, the third transaction log entry identifies a third time (Larson: at least Abstract, ¶¶0013, 0032; “collects commit timestamp votes from nodes participating in the transaction. A commit timestamp vote is generated at a given participating node based on the local clock of the participating node”) in order to keep track of progress of a transaction involving multiple participants and ensure synchronization between participants (Larson: at least ¶¶0013, 0032).
Additionally, Yamane discloses a second previous state at participant and a third previous state at participant (Yamane: at least ¶¶0019, 0070; “state is ).

As to Claim 3, Johnson, Yamane, Larson, Ganesh, and Raz teach the method of claim 1, wherein the second location is a database entry in a first database, and wherein the third location is a database entry in a second database (Johnson: at least Col. 8 Lines 25-29 & 35-38; “placing a marker in the log, searching through the log back to a suitable check point (e.g. the last marker), discarding any log entries which are no longer active, and writing into the log (following the new marker) those log entries which are still active”; also, “log records can therefore be stored initially in the buffer area 35, and transferred to the permanent area 34 later”).
 
As to Claim 4, Johnson, Yamane, Larson, Ganesh, and Raz teach the method of claim 1, wherein the second location is in a first file, and wherein the third location is in a second file (Johnson: at least Col. 8 Lines 25-29 & 35-38; “placing a marker in the log, searching through the log back to a suitable check point (e.g. the last marker), discarding any log entries which are no longer active, and writing into the log (following the new marker) those log entries which are still active”; also, ). 

As to Claim 7, Johnson, Yamane, Larson, Ganesh, and Raz teach the method of claim 1, further comprising: based on the originator, identifying a user that generated the request to commit the transaction (Johnson: at least Col. 5 Lines 1-5 & 38-41; “log records, which have to be stored. It will be realized that records stored in memory area 34 are permanent”; also, “… the coordinator writes a commit record in its log”; also, “records in stable storage sufficient information to mark the transaction as committed, and the list of participants or subordinate processors”).

As to Claim 10, Johnson, Yamane, Larson, Ganesh, and Raz teach the non-transitory computer-readable medium of 8, wherein the first location is a database entry in a first database, and wherein the third location is a database entry in a second database (Johnson: at least Col. 8 Lines 25-29 & 35-38; “placing a marker in the log, searching through the log back to a suitable check point (e.g. the last marker), discarding any log entries which are no longer active, and writing into the log (following the new marker) those log entries which are still active”; also, “log records can therefore be stored initially in the buffer area 35, and transferred to the permanent area 34 later”). 

As to Claim 11, Johnson, Yamane, Larson, Ganesh, and Raz teach the medium of non-transitory computer-readable claim 8, wherein the first location is in a first file, wherein the third location is in a second file (Johnson: at least Col. 8 Lines 25-29 & 35-38; “placing a marker in the log, searching through the log back to a suitable check point (e.g. the last marker), discarding any log entries which are no longer active, and writing into the log (following the new marker) those log entries which are still active”; also, “log records can therefore be stored initially in the buffer area 35, and transferred to the permanent area 34 later”).

As to Claim 16, Johnson, Yamane, Larson, Ganesh, and Raz teach the system of claim 13, wherein the first memory location is a database entry in a first database, wherein the second memory location is a database entry in a second database (Johnson: at least Col. 8 Lines 25-29 & 35-38; “placing a marker in the log, searching through the log back to a suitable check point (e.g. the last marker), discarding any log entries which are no longer active, and writing into the log (following the new marker) those log entries which are still active”; also, “log records can therefore be stored initially in the buffer area 35, and transferred to the permanent area 34 later”). 

As to Claim 17, Johnson, Yamane, Larson, Ganesh, and Raz teach the system of claim 13, wherein the first memory location is a first file, wherein the second memory location is a second file (Johnson: at least Col. 8 Lines 25-29 & 35-38; “placing a marker in the log, searching through the log back to a suitable check point (e.g. the last marker), discarding any log entries which are no longer active, and writing into the log (following the new marker) those log entries which are still active”; also, “log records can therefore be stored initially in the buffer area 35, and transferred to the permanent area 34 later”). 

As to Claim 18, Johnson, Yamane, Larson, Ganesh, and Raz teach the system of claim 13, further comprising: at the transaction coordinator, identifying a user that originated a request corresponding to the transaction (Johnson: at least Col. 5 Lines 1-5 & 38-41; “log records, which have to be stored. It will be realized that records stored in memory area 34 are permanent”; also, “… the coordinator writes a commit record in its log”; also, “records in stable storage sufficient information to mark the transaction as committed, and the list of participants or subordinate processors”).

As to Claim 21, Johnson, Yamane, Larson, Ganesh, and Raz teach the non-transitory computer-readable medium of claim 8, the computer-readable instructions  based on an originator, identify a user that generated the request to commit the transaction (Johnson: at least Col. 5 Lines 1-5 & 38-41; “log records, which have to be stored. It will be realized that records stored in memory area 34 are permanent”; also, “… the coordinator writes a commit record in its log”; also, “records in stable storage sufficient information to mark the transaction as committed, and the list of participants or subordinate processors”).

As to Claim 22, Johnson, Yamane, Larson, Ganesh, and Raz teach the system of claim 13, wherein the first memory location is a database entry in a first database, wherein the third memory location is a first file (Johnson: at least Col. 8 Lines 25-29 & 35-38; “placing a marker in the log, searching through the log back to a suitable check point (e.g. the last marker), discarding any log entries which are no longer active, and writing into the log (following the new marker) those log entries which are still active”; also, “log records can therefore be stored initially in the buffer area 35, and transferred to the permanent area 34 later”).

Claims 5-6, 12 and 14-15  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,390,302 by Johnson et al. (“Johnson”) in view of US PGPUB 2012/0011100 by Yamane et al. (“Yamane”), and further in view of US Patent US PGPUB 2012/0102006 by Larson et al. (“Larson”), and further in view of US Patent 6,510,421 by Ganesh et al. (“Ganesh”), and further in view of US Patent 5,504,900 by Raz, and further in view of US Patent US PGPUB 2010/0185847 by Shasha et al. (“Shasha”).

As to Claim 5, Johnson, Yamane, Larson, Ganesh, and Raz teach the method of claim 1.
Johnson, Yamane, Larson, Ganesh, and Raz do not explicitly disclose, but Shasha discloses further comprising: sending the first transaction log entry to a log server (Shasha: at least ¶¶0001, 0008, 0029, 0034; “the data that is shared is a desired copy utilizing an encrypted transaction log”; also, “server memory having an encrypted transaction log”).
It would have been obvious to one having ordinary skill in the art and theteachings of Johnson, Yamane, Larson, Ganesh, Raz, and Shasha before him/her at the time the present invention was made to use Shasha’s feature of sending the first transaction log entry to a log server (Shasha: at least ¶¶0001, 0008, 0029, 0034) with the method disclosed by Johnson, Yamane, Larson, Ganesh, and Raz. 
The suggestion/motivation for doing so would have been to increase confidentiality (Shasha: at least ¶¶0028-0029; “server memory having an encrypted transaction log”; note: encryption increases security and confidentiality of data).

As to Claim 6, Johnson, Yamane, Larson, Ganesh and Raz teach the method of claim 1.
Johnson, Yamane, Larson, Ganesh and Raz do not explicitly disclose, but Shasha discloses further comprising: encrypting the first transaction log entry (Shasha: at least ¶¶0001, 0008, 0029; “the data that is shared is a desired copy utilizing an encrypted transaction log”; also, “server memory having an encrypted transaction log”).
It would have been obvious to one having ordinary skill in the art and theteachings of Johnson, Yamane, Larson, Ganesh, Raz, and Shasha before him/her at the time the present invention was made to use Shasha’s feature of encrypting the first transaction log entry (Shasha: at least ¶¶0001, 0008, 0029) with the method disclosed by Johnson, Yamane, Larson, Ganesh, and Raz. 
The suggestion/motivation for doing so would have been to increase confidentiality (Shasha: at least ¶¶0028-0029; “server memory having an encrypted transaction log”; note: encryption increases security and confidentiality of data).

As to Claim 12, Johnson, Yamane, Larson, Ganesh, and Raz teach the non-transitory computer-readable medium of claim 8.
Johnson, Yamane, Larson, Ganesh, and Raz do not explicitly disclose, but Shasha discloses the processor further to: encrypt the first transaction log entry; and Shasha: at least ¶¶0001, 0008, 0029, 0034; “the data that is shared is a desired copy utilizing an encrypted transaction log”; also, “server memory having an encrypted transaction log”).
It would have been obvious to one having ordinary skill in the art and theteachings of Johnson and Shasha before him/her at the time the present invention was made to use Shasha’s feature of processor that further encrypts the first transaction log entry; and sends the first transaction log entry to a log server (Shasha: at least ¶¶0001, 0008, 0029, 0034) with the computer-readable medium disclosed by Johnson, Yamane, Larson, Ganesh, and Raz. 
The suggestion/motivation for doing so would have been to increase confidentiality (Shasha: at least ¶¶0028-0029; “server memory having an encrypted transaction log”; note: encryption increases security and confidentiality of data).

As to Claim 14, Johnson, Yamane, Larson, Ganesh, and Raz teach the system of claim 13.
Johnson, Yamane, Larson, Ganesh, and Raz do not explicitly disclose, but Shasha discloses further comprising: a log server communicatively coupled to the transaction coordinator and the participant, the log server to receive the first commit transaction log entry, the prepare transaction log entry, and the second commit transaction log entry (Shasha: at least ¶¶0001, 0008, 0029, 0034; “the ) in order to increase confidentiality (Shasha: at least ¶¶0028-0029; “server memory having an encrypted transaction log”; note: encryption increases security and confidentiality of data). 

As to Claim 15, Johnson, Yamane, Larson, Ganesh, Raz and Shasha teach the system of claim 14, the log server further to: encrypt the first commit transaction log entry, the prepare transaction log entry, and the second commit transaction log entry (Shasha: at least ¶¶0001, 0008, 0029, 0034; “the data that is shared is a desired copy utilizing an encrypted transaction log”; also, “server memory having an encrypted transaction log”). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from theExaminer should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.W./
Examiner, AU 2168
07 April 2021
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168